Exhibit 10.8 EXCHANGE RIGHT AGREEMENT This Exchange Right Agreement (this "Agreement*) is made effective as of January 28, 2010, by and between Airline Intelligence Systems Inc., a Delaware corporation (the "Company"), and Merus Capital I, L.P. ("Merus"). RECITALS A.Merus is presently a holder of shares of Common Stock of the Company ("Common Stock"). B.Prior to the date hereof, Merus provided the Company with emergency debt financing in exchange for, among other things, the Company providing Merus with the exchange right provided for herein with respect to the Merus Securities. C.The Company is contemplating entering into a Going Public Transaction (as defined below) and this Agreement will not be triggered by, and will survive, such transaction. AGREEMENT For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.Definitions. Whenever used herein, the following definitions shall govern this Agreement: "Board" means the Board of Directors of the Company. "Buyer" means the person or entity that purchases the Company's business pursuant to a Liquidation Transaction. "Contingent Acquisition Consideration" is the aggregate amounts paid after the Closing on a contingent basis, or following the expiration of an indemnification, escrow or holdback period, or in connection with an earn-out to: (i) the Company in a sale of all or substantially all of its assets or a license of all or substantially all of the Company's intellectual property assets; or (ii) the shareholders of the Company in a merger, consolidation, statutory or contractual share exchange or other transaction that constitutes a Liquidation Transaction, in each case but for the operation of this Agreement and repayment of the Promissory Note; provided, that such amount shall not include (1) any amounts payable to officers, directors or employees of the Company by the Buyer in connection with any agreements) not to compete or similar arrangements) or as salary, bonus or consulting fees for services rendered after the Closing, or (2) any amounts payable in connection with administration of the indemnification, holdback, escrow or earn-out provision. "Closing" means the closing of the Liquidation Transaction as determined pursuant to the agreements providing for such event. "Going Public Transaction" means a transaction or a series of transactions that results in the Company (including any successor in interest) becoming a majority-owned subsidiary of a company ("Parent) that is subject to the reporting obligations under Section 13 or 15(d) of the United States Securities Exchange Act of 1934, as amended, and following which the stockholders of the Company own 50% or more of the voting power of the outstanding securities of Parent at the closing of the transaction. 1 "Liquidation Transaction" means the first to occur of the following transactions or series of related transactions: (a) the sale, conveyance or other disposition of all or substantially all of the Company's property or business (including the exclusive licensing of all or substantially all of the Company's intellectual property to a third party), (b) other than a Going Public Transaction, the consummation by the Company of any corporate reorganization, share exchange or recapitalization, or merger with or into, or consolidation with, any other corporation, limited liability company or other entity if the holders of shares of capital stock of the Company sell or otherwise transfer in such transaction, to any person or group of persons acting jointly or in concert, shares of the Company's capital stock representing 50% or more of the voting power of the stockholders of the Company or (c) the determination by the Board to liquidate, dissolve, wind up or otherwise cease the regular business operations of the Company; provided, however. that none of the following transactions shall be considered a Liquidation Transaction: (x) a merger effected exclusively for the purpose of changing the domicile of the Company, (y) a merger or consolidation with a wholly owned subsidiary of the Company, or (z) an equity financing in which the Company is the surviving corporation, The Board shall have the right in its reasonable discretion to determine whether multiple sales or exchanges of the voting securities of the Company or multiple Liquidation Transactions are related, and its determination shall be final, binding and conclusive. "Merus Securities" means the following outstanding equity securities of the company issued to Merus. 2.Exchange in Connection with a Liquidation Transaction. 2.1Liquidation Transaction. In the event a Liquidation Transaction occurs during the term of this Agreement, Merus shall have the irrevocable right (the "Exchange Right') to exchange all of the Merus Securities for an unsecured promissory note (the "Promissory Note") in the principal amount equal to the lesser of (A) the product of $5 million multiplied by a fraction, the numerator of which is equal to the aggregate number of Merus Securities outstanding immediately prior to the Election Date (as defined below), without taking into account the exercise of the Exchange Right, and the denominator of which is equal to the total number of Merus Securities outstanding as of the date hereof (as adjusted pursuant to any stock split, stock dividend, recapitalization or similar event), in each case calculated on an as-converted to Common Stock basis, and (B) the aggregate amount of the consideration, including Contingent Acquisition Consideration, if any, payable in the Liquidation Transaction after payment of the Obligations (as defined below), without taking into account the exercise of the Exchange Right, subject to the terms and conditions set forth in Sections 2.2 and 2.3 below (collectively, the "Payment Obligation"). The Promissory Note shall bear interest at a rate equal to the minimum rate established pursuant to Section 1274(d) of the Internal Revenue Code of 1986, as amended, as of the Election Date. The Promissory Note shall be payable in full on the Closing of the Liquidation Transaction; provided, however, that in the event the Liquidation Transaction contemplates the payments of any Contingent Acquisition Consideration, the Company will take such actions as are necessary to provide that any unpaid obligations under the Promissory Note outstanding as of the Closing shall be paid (1) by the Company promptly following its receipt of any Contingent Acquisition Consideration, in the event that the Liquidation Transaction is an asset sale, and (2) by Buyer or the Company's paying agent or such other person designated to distribute the consideration to the Company's stockholders, promptly following their respective receipt of any Contingent Acquisition Consideration, in the event that the Liquidation Transaction is not an asset sale, subject to the terms and conditions set forth in Sections 2.2 and 2.3 below, and shall have the terms contemplated in Section 2.4, 2.5 and 2.6. The obligations under the Promissory Note shall be subordinate in right of payment to (i) any costs and expenses incurred by the Company and directly associated with completing the Liquidation Transaction, including (without limitation) legal, accounting, and banking fees, (ii) any wind-down costs of the Company, and (hi) all amounts paid or payable in order to satisfy or extinguish liabilities to vendors, creditors or other third parties (without duplication to the items set forth in the proviso in (i) above) (collectively, "Obligations").
